DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive.
Examiner notes the following from Ghajar Paragraph 0032: ‘The subject's responses may be visual, manual or even spoken.’ Examiner notes in particular the term ‘visual’ used.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘e.g., an icon for choosing answers in test questionnaire, e.g., testees who are handicapped but whose eye movement works properly may conduct the test in an effective manner’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are currently presented merely are directed to changing speed/range of an icon on a screen based on measured eye speed/range. Ghajar teaches this through a feedback icon which changes based on a measured eye speed/range as noted by the Applicant. As currently claimed the selection icon has no functionality other than being an icon. Applicant’s arguments are directed to further functionality of the icon which are not present in the current claim set.
th Paragraph on Page 7 to Paragraph 2 on Page 8 of Applicant’s remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s claims are directed to changing to a higher/lower step based on a corrected answer rate which as noted below, Bower teaches. Applicant appears to intend for a much more narrow functionality than what is currently presented in the claim.
Examiner notes the following from the cited Bower reference which teach the claim language as currently claimed:
From Paragraph 0070: ‘The user's performance level on the tasks can be analyzed and reported as feedback, including either as feedback to the cognitive platform for use to adjust the difficulty level of the tasks, and/or as feedback to the individual concerning the user's status or progression.’
From Paragraph 0245: ‘the procedure can be adapted based on a percent correct (PC) signal detection metric of sensitivity to a target. In an example system, the value of percent correct (i.e., percent of correct responses of the individual to a task or computer - implemented time – varying element) may be used in the adaptive algorithms as the basis for adapting the stimulus level of tasks and/or interferences rendered at the user interface for user interaction from one trial to another.’
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘a cognitive rehabilitation service server’ in claim 1
-‘a user device’ in claims 1 and 6
-‘a gaze tracking module’ in claims 1 and 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghajar et al. (US 2017/0258397) in view of Bower et al. (US 2019/0216392).
Regarding claims 1 and 6, Ghajar teaches a method for rehabilitation of a cognitive function (Abstract), the method comprising: 

receiving, by the cognitive rehabilitation service server, a result of the cognitive function test (Paragraphs 0056-0064, 0073-0080, and 0082; details the testing procedure and data collection/analysis); 
determining, by the cognitive rehabilitation service server, a rehabilitation method for the result of the cognitive function test (Paragraph 0088); and 
providing, by the cognitive rehabilitation service server, rehabilitation content according to the rehabilitation method to a user device to perform rehabilitation training (Paragraphs 0089-0091), wherein 
the cognitive function test is performed based on touch recognition, speech recognition, or gaze tracking (Paragraphs 0089-0091; gaze tracking), wherein 
the rehabilitation method is determined based on a method used for the cognitive function test (Paragraphs 0088-0091), wherein 
the cognitive rehabilitation service server detects a movement of an eye based on a gaze tracking module and tracks a position of a gaze to perform the cognitive function test and the rehabilitation training, and the cognitive rehabilitation service server detects the movement of the eye using the gaze tracking module and uses the detected movement of the eye, as a user interface, instead of a touch upon performing a cognitive function assessment and cognitive rehabilitation program (Paragraphs 0089-0091 and 0032), wherein 
the cognitive rehabilitation service server measures a movable range and moving speed of the eye and adaptively sets a moving range and moving speed of a selection icon on the user interface according to the measured movable range and the measured moving speed of the user's eye (Paragraphs 0051, 0055, and 0060), wherein 

Ghajar is silent on the reference step based on a correct answer rate. Bower teaches a result of a cognitive assessment for a reference step is determined considering the reference step determined based on a correct answer rate for a set of questions provided upon the cognitive function test, and a transfer from the reference step to a relatively higher or lower step than the reference step proceeds, considering again the result of the cognitive assessment for the reference step (Paragraphs 0069-0071, 0154, and 0245-0246).
It would have been obvious to one of ordinary skill in the art to have modified Ghajar with Bower because it would aid in the testing of the cognitive abilities thus would aid in enhancing certain cognitive abilities (Paragraph 0003 of Bower).
Regarding claims 3 and 8, Ghajar teaches wherein the cognitive function test is performed on at least one of an orientation area, a memory area, an attention concentration area, a visual perception area, and a language area (Paragraphs 0008-0009; visual).
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghajar et al. (US 2017/0258397) in view of Bower et al. (US 2019/0216392) and Gibson (US 2006/0292531).
Regarding claims 4 and 9, Ghajar is silent on the various result information types. Bower teaches wherein the result of the cognitive function test includes information about an assessment accuracy, an assessment time required, a user reaction time, and a score (Paragraph 0069). It would have been obvious to one of ordinary skill in the art to have modified Ghajar with Bower because it would aid in the testing of the cognitive abilities thus would aid in enhancing certain cognitive abilities (Paragraph 0003 of Bower). Gibson teaches scores for orientation area, the memory area, the attention concentration area, the visual perception area, and the language area (Paragraphs 0078 and 0090; Table 1). It would have been obvious to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791